  Case 19-10214 Doc           66 Filed 06/05/19 Entered             06/05/19 13:38:45
              Desc           Main Document           Page            1 of 2


                 UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF VERMONT
______________________________

In Re:

HERMITAGE INN REAL ESTATE                                       Chapter 7
HOLDING COMPANY, LLC,                                           Case No. 19-10214

     Debtor.
______________________________


  NOTICE OF JOINDER IN SUPPORT OF MOTIONS SEEKING TRANSFER OF
   VENUE OF PENDING CHAPTER 11 CASES FROM THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF CONNECTICUT TO THE DISTRICT
                           OF VERMONT


         The Town of Wilmington (the “Town”), by and through their attorney, Edward G.

Adrian, Esq., of Monaghan Safar Ducham PLLC, hereby files its Notice of Joinder in

Support of Motions Seeking Transfer of Venue of Pending Chapter 11 Cases from the

United States Bankruptcy Court for the District of Connecticut to the United States

Bankruptcy Court of the District of Vermont, which motions were filed by the

Petitioning Creditors [Doc. 28] and Barnstormer Summit Lift, LLC [Doc. 32] (together,

“Venue Transfer Motions”). For the reasons advanced in the Venue Transfer Motions,

transfer of the Chapter 11 cases pending in the District of Connecticut to the District of

Vermont is in the interest of justice and the convenience of the parties.

         The Town of Wilmington has a paramount interest in seeing all issues resolved by

the Bankruptcy Court for the District of Vermont. In addition to the potential loss of

jobs and tax revenue, depending on the length of these proceedings it is more than likely

the outcome of this matter may substantially impact the Town’s operations and budgets.

This Court also has deep experience in deciding matters where the Bankruptcy
  Case 19-10214 Doc          66 Filed 06/05/19 Entered             06/05/19 13:38:45
              Desc          Main Document           Page            2 of 2


proceedings have the potential to be impacted by Vermont law. Of particular interest to

the case before the Court is the creation and impact of municipal tax liens regarding the

real estate that forms the basis of these proceedings pursuant to Title 32 V.S.A., Chapter

133, Subchapter 8. This Court’s knowledge and experience in adjudicating this and

other Vermont Statutes impacting municipal corporations further serves the interests of

justice and by extension, the residents of the Town.

      WHEREFORE, the Town joins in and incorporates the arguments and statements

contained in the Venue Transfer Motions as they relate to the potential for adverse

impact on the Town and respectfully requests that the Venue Transfer Motions be

granted.

      Dated at Burlington, VT this 5th of June, 2019.

                                                TOWN OF WILMINGTON

                                                By: /s/Edward G. Adrian
                                                Edward G. Adrian, Esq.
                                                Monaghan Safar Ducham PLLC
                                                156 Battery Street
                                                Burlington, VT 05401
                                                (802) 660-4735
                                                eadrian@msdvt.com
